DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsay US 2014/0277164.
Regarding Claim 2, Ramsay discloses a method of fenestrated screw augmentation (Fig 5a-5b) comprising: 
disposing a distal end (#514, Paragraph 98) of a shaft (#512) of a delivery unit (Fig 5a) into a fenestrated screw assembly (#500, paragraph 98 where #500 is similar to that shown in Figs 1a-1b and see also paragraph 66 where the screw assembly can be fenestrated to dispense bone cement through the fenestrated screw assembly); 
engaging a first working end (lower end of #550. Fig 5a) of a body of a surgical instrument (#550) with a proximal end of the shaft of the delivery unit (Fig 5a-5b); 
inserting a guidewire (#540) through a lumen defined by the body of the surgical instrument, through a lumen defined by the shaft of the delivery unit, and into a passage of a screw body of the fenestrated screw assembly to align the lumen of the delivery unit with the passage of the screw body; and securing the delivery unit to the fenestrated screw assembly (Fig 5b), 
including rotating the surgical instrument (#550) about a longitudinal axis (central longitudinal axis of #550, Fig 5a-5c) of the body (paragraph 106).

Regarding Claim 12, Ramsay discloses the step of securing includes threading the distal end of the shaft of the delivery unit into connection with the fenestrated screw assembly (paragraph 98, distal end includes threads #516).

Regarding Claim 13, Ramsay discloses the step of threading includes threading the distal end of the shaft of the delivery unit into connection with retractor blades (#548) extending from a tulip (#520) of the fenestrated screw assembly (paragraph 98, by threading the shaft to the tulip #520, the delivery unit is also brought into positive connection with the retractor blades as the retractor blades extend from the tulip)(note: applicant is not claiming that the distal end is also threaded onto the retractor blades).

Claims 2, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell US 2011/0245881.
Regarding Claim 2, Mitchell discloses a method of fenestrated screw augmentation comprising: 
disposing a distal end (#19) of a shaft (#15) of a delivery unit (#15) into a fenestrated screw assembly (#25)(paragraph 23); 
engaging a first working end (#22) of a body of a surgical instrument (#20) with a proximal end of the shaft of the delivery unit (Fig 3, first working end #22 is engaged/coupled to the proximal end of the shaft)(it is noted that applicant is not claiming how they are engaged); 
inserting a guidewire (“guidewire”, paragraph 24) through a lumen defined by the body of the surgical instrument (Fig 2-3, shaft is located in the lumen of the surgical instrument #20), through a lumen (best seen in Fig 4) defined by the shaft (#15)  of the delivery unit, and into a passage (#32)of a screw body of the fenestrated screw assembly (Fig 7) to align the lumen of the delivery unit with the passage of the screw body (paragraph 24); and 
securing the delivery unit to the fenestrated screw assembly (via threads #28, paragraph 21), including rotating the surgical instrument about a longitudinal axis of the body (wing/handle #22 is rotated to thread onto the fenestrated screw assembly, paragraph 21).
Regarding Claim 2, Mitchell discloses the step of securing further includes applying a force to a wing (#22) on the body of the surgical instrument that extends generally transverse to the longitudinal axis of the body (Fig 1, wing #22 extends generally perpendicular to the longitudinal axis of the body).

Regarding Claim 21, Mitchell discloses a method of fenestrated screw augmentation comprising: 
disposing a distal end (#19) of a shaft (#15) of a delivery unit (#15) into a fenestrated screw assembly (#25)(paragraph 23); 
engaging a first working end (#22) of a body of a surgical instrument (#20) with a proximal end of the shaft of the delivery unit (Fig 3, first working end #22 is engaged/coupled to the proximal end of the shaft)(it is noted that applicant is not claiming how they are engaged); 
inserting a guidewire (“guidewire”, paragraph 24) through a lumen defined by the body of the surgical instrument (Fig 2-3, shaft is located in the lumen of the surgical instrument #20), through a lumen (best seen in Fig 4) defined by the shaft (#15)  of the delivery unit, and into a passage (#32)of a screw body of the fenestrated screw assembly (Fig 7) to align the lumen of the delivery unit with the passage of the screw body (paragraph 24); and 
securing the delivery unit to the fenestrated screw assembly (via threads #28, paragraph 21), including rotating the surgical instrument about a longitudinal axis of the body (wing/handle #22 is rotated to thread onto the fenestrated screw assembly, paragraph 21); and
 detaching the delivery unit from the fenestrated screw assembly by manipulating the first working end (#22) or a second working end (the other #22 can be considered a second working end) of the surgical instrument (paragraph 24, 21, where when removing, first working end #22 is rotatably manipulated to unthread #28 from the fenestrated screw assembly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay US 2014/0277164 in view of Gasperut US 2009/0264895.
Ramsay discloses the claimed invention as discussed above where the screw assembly can be fenestrated to dispense bone cement through the fenestrated screw assembly (paragraph 66, see rejection in claim 2) and in Claim 6, where repositioning the surgical instrument to engage a second working end of the surgical instrument with the shaft of the delivery unit (see Fig below, paragraph 101, 102, 106, where the surgical instrument has first working end engaged to the shaft in a “locked position” as seen in Fig 5c and the surgical instrument is repositioned as seen in Fig 5d for a second working end to engage the shaft in an “unlocked position”). Ramsey also discloses the delivery unit able to accept threads (#542) of the guide wire (paragraph 99, see Fig 5a-5d).
Ramsay does not disclose attaching an injection device to the delivery unit. 



    PNG
    media_image1.png
    655
    543
    media_image1.png
    Greyscale


Gasperut discloses a fenestrated screw assembly (#100, Fig 2, 8), disposing a distal end (#170) of a delivery unit (#128) into the fenestrated screw assembly (Fig 8), where after the fenestrated screw assembly is in place (paragraph 60), an injection device (#208) is attached to the delivery unit (#128, paragraph 60) via threads (injection device has threads that engage with threads #158, paragraph 47, 60), to inject flushing material to remove any bone particles that may be blocking fenestrations of the fenestrated screw assembly (paragraph 60) to get the fenestrated screw assembly ready to receive bone cement (paragraph 60). Regarding Claims 9-10, Gasperut discloses further comprising detaching the injecting device from the delivery unit, the step of detaching further includes unthreading the injecting device from a threaded portion of the proximal end of the delivery unit (paragraph 47, 60, injection device #208 is unthreaded and see paragraph 61 where it is replaced by another injection device #210 is coupled to the delivery unit to deliver bone cement).

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Ramsay to attach an injection device to the delivery unit in view of Gasperut above because the injection device allows one to inject flushing material to remove any bone particles that may be blocking fenestrations of the fenestrated screw assembly to get the fenestrated screw assembly ready to receive bone cement. The examiner notes that with the modification, injection device in view of Gasperut is able to be coupled in the same manner as guide wire #542 of Ramsay, where it would be obvious that removal of the injection device would be accomplished either by activation of the surgical instrument (#20 of Ramsay) or by unthreading of the injection device. 

10. (previously presented) The method of claim 9, wherein the step of detaching further includes unthreading the injecting device from a threaded portion of the proximal end of the delivery unit.



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay US 2014/0277164 in view of Zhou US 2016/0106480.
Ramsay discloses the claimed invention as discussed above where after installation of the fenestrated screw assembly, the delivery unit and surgical instrument can be removed and a rod (#22) can be placed therein (paragraphs 80, 87, 135) but does not disclose placing a collar over a proximal end of the retractor blades, placing a rod into a notch of the collar to simulate final rod contouring or placement.
Zhou discloses  placing a collar (#412, Fig 12) over a proximal end of the retractor blades (Fig 13, collar #412 placed over blades #1 of a screw assembly #2), placing a rod (#5)  into a notch (“concave arc” on the lower end of the collar that compliments the rod, paragraph 84) of the collar to simulate final rod contouring or placemen (Fig 13-14,paragraph 79 rod is lowered to place the rod into a receiver of the screw assembly #2).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Ramsay to include the collar in view of Zhou above because this is a known tool to lower or place a rod onto the screw assembly. 


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marins US 2010/0004656 in view of Mitchell US 2011/0245881.
Regarding Claim 2, Marins discloses a method of fenestrated screw augmentation comprising: 
disposing a distal end (#13) of a shaft (shaft which #13 is located on, Fig 4) of a delivery unit (B, Fig 4) into a fenestrated screw assembly (#3, Fig 1); 
engaging a first working end (#8, Fig 4) of a body (#4) of a surgical instrument (#4) with a proximal end (proximal end of the shaft has a flange #11) of the shaft of the delivery unit (Fig 1, 5); and 
securing the delivery unit to the fenestrated screw assembly, including rotating the surgical instrument about a longitudinal axis of the body (paragraph 31, surgical instrument #4 is rotated such that threads #8 engage with the fenestrated screw assembly #3).
Regarding Claim 3, Marins discloses attaching an injecting device (#2) to the delivery unit (Fig 1, paragraph 37).

Regarding Claim 4, Marins discloses injecting a bone augmentation material  (bone cement, paragraph 34, 36) through the lumen of the delivery unit, into the passage of the screw body and out of the passage of the screw body through apertures in the screw body (paragraph 34, 46).

Regarding Claim 5, Marins discloses the step of attaching the injecting device includes threading the injecting device to a threaded portion of the proximal end of the delivery unit (coupled via threads #7, paragraph 37).


Marins discloses the delivery unit and surgical instrument is hollow (Fig 4, delivery unit placed in the surgical instrument and paragraph 34, Fig 1 where cement can flow through the delivery unit into the fenestrated screw assembly #3) but does not disclose  inserting a guidewire through a lumen defined by the body of the surgical instrument, through a lumen defined by the shaft of the delivery unit, and into a passage of a screw body of the fenestrated screw assembly to align the lumen of the delivery unit with the passage of the screw body.
Mitchell disclose a similar system (Fig 2) with a fenestrated screw assembly (#25), a delivery unit (#15) and a surgical instrument (#20), inserting a guidewire (paragraph 24 “guide wire”) through a lumen defined by the body of the surgical instrument, through a lumen defined by the shaft of the delivery unit, and into a passage of a screw body of the fenestrated screw assembly to align the lumen of the delivery unit with the passage of the screw body (Fig 1-2 the guide wire would extend through the surgical instrument, delivery unit and screw assembly and thus all components would be aligned) to help guide in place the system (Fig 2) in the desired location. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Marins to include the use of a guide wire to extend through lumens of the surgical instrument, delivery unit and the fenestrated screw assembly in view of Mitchell above because the guide wire helps guide these items in place. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marins US 2010/0004656 and Mitchell US 2011/0245881 as applied to claim 2 above, and further in view of Poulos US 2014/0194866.
Marins as modified discloses the claimed invention as discussed above where the screw body of the fenestrated screw assembly (screw of assembly #3, Fig 5) is inserted into vertebral bone (paragraph 5) but does not disclose that it is inserted via a driver. 
Poulos discloses inserting a screw body (#1) into vertebral bone with a driver (#67, Fig 17, paragraph 63) to drive the screw body (paragraph 63, Fig 17).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Marins as modified to use a driver in view of Poulos because it is a known tool to drive the screw body into vertebral bone. 


Response to Arguments
Applicant’s filing of a terminal disclaimer has overcome the previous obvious type double patenting rejections. However, a new search and reconsideration of the art identified prior art applicable in 102 and 103 rejections for the claims, see above. 

Allowable Subject Matter
Claims 7-8, 11, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest with prior at having wrenches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773